

115 HR 3543 IH: Sage-Grouse and Mule Deer Habitat Conservation and Restoration Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3543IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Stewart (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to develop a categorical exclusion for covered vegetative
			 management activities carried out to establish or improve habitat for
			 greater sage-grouse and mule deer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sage-Grouse and Mule Deer Habitat Conservation and Restoration Act of 2017. 2.DefinitionsIn this Act:
			(1)Covered vegetation management activity
 (A)In generalThe term covered vegetation management activity means any activity described in subparagraph (B) that— (i)meets the objectives of the order of the Secretary numbered 3336 and dated January 5, 2015;
 (ii)conforms to an applicable land use plan; (iii)protects, restores, or improves greater sage-grouse or mule deer habitat;
 (iv)will not permanently impair— (I)the natural state of the treated area;
 (II)outstanding opportunities for solitude; (III)outstanding opportunities for primitive, unconfined recreation; or
 (IV)the identified values of a unit of the National Landscape Conservation System; and (v) (I)restores native vegetation following a natural disturbance;
 (II)prevents the expansion into greater sage-grouse or mule deer habitat of— (aa)juniper, piñon pine, or any other conifer; or
 (bb)nonnative or invasive vegetation; (III)reduces the risk of loss of greater sage-grouse or mule deer habitat from wildfire or any other natural disturbance; or
 (IV)provides emergency stabilization of soil resources after a natural disturbance. (B)Description of activitiesAn activity referred to in subparagraph (A) is—
 (i)manual cutting and removal of juniper trees, piñon pine trees, other conifers, or other nonnative or invasive vegetation;
 (ii)mechanical mastication, cutting, or mowing, mechanical piling and burning, chaining, broadcast burning, or yarding;
 (iii)removal of cheat grass, medusa head rye, other nonnative vegetation, or an invasive species; (iv)collection and seeding or planting of native vegetation using a manual, mechanical, or aerial method;
 (v)seeding of nonnative vegetation only for the purpose of emergency stabilization; (vi)use of a herbicide, pesticide, or biological control agent, subject to the condition that the use shall be in accordance with applicable legal requirements, Federal agency procedures, and land use plans;
 (vii)targeted or late-season livestock grazing to mitigate hazardous fuels and control noxious and invasive weeds;
 (viii)temporary removal of wild horses or burros in the area in which the activity is being carried out to ensure treatment objectives are met;
 (ix)temporary suspension of permitted grazing use until restoration treatment objectives are met; (x)installation of new, or modification of existing, fencing or water sources intended to control use or improve wildlife habitat; or
 (xi)construction of temporary roads. (C)ExclusionsThe term covered vegetation management activity does not include—
 (i)any activity conducted in a wilderness area or wilderness study area; or (ii)any activity for the construction of a permanent road or permanent trail.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)Temporary roadThe term temporary road means a road that is—
 (A)authorized— (i)by a contract, permit, lease, other written authorization; or
 (ii)pursuant to an emergency operation; (B)not intended to be part of the permanent transportation system of a Federal department or agency;
 (C)not necessary for long-term resource management; and (D)designed in accordance with standards appropriate for the intended use of the road, taking into consideration—
 (i)safety; (ii)the cost of transportation; and
 (iii)impacts to land and resources. 3.Improvement of habitat for greater sage-grouse and mule deer (a)Categorical exclusion (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall develop one or more categorical exclusions (as defined in section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation)) for covered vegetative management activities carried out to establish or improve habitat for greater sage-grouse and mule deer.
 (2)AdministrationIn developing and administering a categorical exclusion under paragraph (1), the Secretary shall— (A)be consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations), in determining whether to use the categorical exclusion; and
 (C)consider— (i)the relative efficacy of landscape-scale habitat projects;
 (ii)the likelihood of continued declines in the populations of greater sage-grouse and mule deer in the absence of landscape-scale vegetation management; and
 (iii)the need for habitat restoration activities after wildfire or other natural disturbances. (b)Long-Term monitoring and maintenanceBefore commencing any covered vegetative management activity that is covered by a categorical exclusion under subsection (a), the Secretary shall develop a long-term monitoring and maintenance plan, covering at least the 20-year period beginning on the date of commencement, to ensure that management of the treated area does not degrade the habitat gains secured by the covered vegetative management activity.
 (c)Disposal of vegetative materialSubject to applicable local restrictions, any vegetative material resulting from a covered vegetation management activity that is covered by a categorical exclusion under subsection (a) may be—
 (1)used for— (A)fuel wood; or
 (B)other products; or (2)piled or burned, or both.
				(d)Treatment for temporary roads
 (1)In generalA temporary road constructed in connection with a covered vegetation management activity that is a categorical exclusion under subsection (a) shall be treated to ensure the reestablishment of native vegetative cover by artificial or natural means, as necessary to minimize erosion from any area disturbed by the construction or use of the temporary road.
 (2)RequirementA treatment under paragraph (1) shall be designed to reestablish vegetative cover— (A)as soon as practicable; but
 (B)not later than 10 years after the date of completion of the applicable covered vegetation management activity.
					